DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Technical Specification 3GPP TS 23.502, “Procedures for the 5G System, Stage 2 (Release15),” Vol. SA WG2, No. V1.3.0, November14, 2017, 3GPP Mobile
Competence Centre, Sophia-Antipolis, France XP051391718, hereinafter TS 23.502.


a transmission and/or reception unit (inherent in n AMF); and 
a storage unit (inherent in n AMF), wherein 
in a handover procedure from an Evolved Packet System (EPS) to a 5G System (5GS), the handover procedure being performed using an N26 interface which is an interface between a Mobility Management Entity (MME) and the AMF (N26 interface is used to provide seamless session continuity for single registration mode. Figure 4.11.1.2.1-1 describes and Figure 4.11.1.x.3-1 the handover procedure from EPS to 5GS when N26 is supported, see section 4.11.1.2.2.1, p. 117), the handover procedure performing a handover of a User Equipment (UE) from the MME to the AMF to enable the UE to communicate with the AMF via an N1 interface (The UE initiates the UE Requested PDU Session establishment procedure by the transmission of a NAS message containing a PDU Session Establishment Request within the N1 SM container, step 1. P. 52), 
the transmission and/or reception unit receives a relocation transfer request via the N26 interface directly from the MME (The MME selects the target AMF and sends a Forward Relocation Request (Target NG-RAN Node ID, Source to Target Transparent Container, EPS MM Context, EPS Bearer Context(s)) message to the selected AMF, step 3 in Fig 4.11.1.2.2.2-1, pp. 118-119)
the transmission and/or reception unit receives Protocol Data Unit (PDU) session information (The SMF + PGW-C sends a Nsmf_PDUSession_UpdateSMContext Response, step 7 in Fig. 4.11.1.2.2.2-1, pp. 118-119) and Single Network Slice 
 the storage unit stores the PDU session information and the S-NSSAI that are associated with each other (AMF stores an association of the PDU Session ID and the SMF ID, step 7 in Fig. 4.11.1.2.2.2-1, pp. 118-119).
Allowable Subject Matter
Claims 2, 3, 5, and 6 are allowed in view of Applicant’s amendment.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642